Case 20-12890-mkn Doc 32 Entered 06/25/20 13:08:33 Page 1 of 6

E-FILED 06/25/2020

THOMAS E. CROWE PROFESSIONAL LAW CORP.
2830 §. Jones Blvd. #3

LAS VEGAS, NV 89146

(702) 794-0373

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re Case No, BK-S-20-12890-MIcN

PLAYERS NETWORK
Debtor
AMENDMENT COVER SHEET

The following item have been amended in the above named bankruptcy proceedings (check all applicable boxes)

x Voluntary Petition (specify reason for amendment): Removing Debtor from Subchapter V status,
Summary of Schedules

Schedule A ~ Real Property

Schedule B — Personal Property

Scheduie C - Property Claimed as Exempt

Schedule D, E, or F and/or Matrix, and/or List of Creditors or Equity Holders

Add/delete creditor(s), change amount or classification of debt

__ Add/change address of already listed creditor — No fee

Schedule G- Schedule of Executory Contract and Unexpired Leases

Schedule H- Codebtors

Schedule I- Current Income of Individual Debtor(s)

Schedule J- Current Expenditures of Individual Debtor(s)

Declaration Regarding Schedules

Statement of Financial Affairs and/or Declaration

Chapter 7 Individual Debtor’s Statement of Entention

Disclosure of Compensation of Attorney for Debtor

Statement of Current Monthly Income and Means Test Calculations (Form 22A, 22B, or 22C)
Certification of Credit Counseling

Other: Chapter 13 Statement Of Current Monthly Income And Calculation Of Commitment Period
And Disposable Income

Amendment of debtor(s) Social Security Number requires the filter to follow the instructions provided
by the Office of the U.S. Trustee, see link to the U.S. Trustee’s website on our website:

WWW.DVD.uscourts.gov

/sf MARK BRADELY
MARK BRADLEY
CHIEF EXECUTIVE OFFICER OF PLAYERS NETWORK

 
Case 20-12890-mkn Doc 32 Entered 06/25/20 13:08:33 Page 2 of 6

Fill in this information to identify your case:

United States Bankruptcy Court for the:

 

DISTRICT OF NEVADA

Case number (if known) 20-12890-MKN Chapter 11

 

[1 Check if this an
amended filing

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form, On the top of any additional pages, write the debtor's name and the case number (if
known}. For more information, a separate document, instructions for Bankruptcy Forms for Non-individuats, is available,

1. Debtor's name PLAYERS NETWORK

 

2. All other names debtor

used in the last 8 years = pp A THE PLAYERS NETWORK

Include any assumed DBA THE PLAYERS NETWORK, INC.
names, trade names and

doing business as names

 

3. Debtor's federal
Employer identification  9$8-0343702
Number (EIN)

 

4. Debtor's address Principal place of business

3939 BELMONT STREET
North Las Vegas, NV 89030
Number, Street, City, State & ZIP Code

 

Clark
County

 

Mailing address, if different from principal place of
business

 

P.O. Box, Number, Street, City, State & ZIP Code

Location of principal assets, if different from principal
place of business

3939 BELMONT STREET Las Vegas, NV 89119
Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL)

 

 

6. Type of debtor

O Partnership (exclucing LLP)
1 Other. Specify:

@ corporation (including Limited Liability Company (LLC} and Limited Liability Partnership {LLP})

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

 
Case 20-12890-mkn

Debtor

PLAYERS NETWORK

Doc 32 Entered 06/25/20 13:08:33 Page 3 of 6

Case number (known) 20.12890-MKN

 

Name

 

7. Describe debtor's business A. Check ane:

O Health Care Business (as defined in 11 U.S.C. § 101(27A))
F Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B})
C1 Railroad (as defined in 11 U.S.C. § 101(44})

1 Stockbroker (as defined in 17 U.S.C. § 101(53A))

C] Commodity Broker (as defined in 11 U.S.C. § 101(6))

CI Clearing Bank fas defined in 11 U.S.C. § 781(3))

HI None of the above

B. Check ail that apply

C1 Tax-exempt entity (as described in 26 U.S.C. §501)

C] Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3}
C7 investment advisor (as defined in 15 U.S.C. §80b-2(a)(11}}

G. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http /Awww.uscourts .qov/four-digit-national-association-naics-codes.

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small
business debtor” must check
the first sub-box. A debtor as
defined in § 1182(1} wha
elects to proceed under
subchapter V of chapter 11

(whether or not the debtor is a
“small business debtor’} must

check the second sub-box.

Check one:
O Chapter 7
O1 Chapter 9

M@ Chapter 11. Check all that apply:

O The cebtor is a smail business debtor as defined in 11 U.S.C, § 101(51D), and its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
$2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
operations, cash-flow statement, and federal Income tax return or if any of these documents do not
exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

[1 The debtor is a debtor as defined in 11 U.S.C. § 1182(4), its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1}{B).

C Aplan is being filed with this petition.

U1 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b}.

EH The debtor is required to file periodic reports {for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Aitachment to Voluntary Petition for Non-individuats Filing for Bankruptcy under Chapter 17
(Official Form 207A) with this form.

Ol The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
OF Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a

separate list.

MI No.
D Yes.

When
When

Case number

District

District Case number

 

19. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

HNo
Cl Yes.

Debtor

District

Relationship

 

When Case number, if known

 

Official Form 204

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

 

 
Case 20-12890-mkn

Doc 32 Entered 06/25/20 13:08:33 Page 4 of 6

Case number (if known) 2).12890-MKN

 

 

Debtor PLAYERS NETWORK
Name
11. Why is the case filed in Check ail that apply:

this district?

H Debtor has had its domicile, principal place of business, or principal assels in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

OA bankruptcy case conceming debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Doas the debtorownor fi ig
have possession of any
real property or personal C1 Yes.

property that needs
immediate attention?

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check aff that apply.)

C1 It poses or is alleged to pose a threat of Imminent and identifiable hazard to public health or safety,
What is the hazard?

 

(J It needs to be physically secured or protected from the weather.

C1 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example
livestock, seasonal goods, meat, dairy, produce, or securitles-related assets or other options),

0 Other

 

Where is the property?

 

Number, Street, City, State & ZIP Code
Is the property Insured?
TF No

O yes, Insurance agency

 

Contact name

 

Phone

 

 

| | Statistical and administrative information

 

13. Debtor's estimation of Check one:

available funds

H Funds will be available for distribution to unsecured creditors.

1 After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

14. Estimated number of 4-49
creditors CO s0-99
C1 100-199
CI 200-999

D 1,900-5,000
LD 5001-10,000
1 10,001-25,000

OF 25,001-50,000
0 50,001-100,000
C] More than100,000

 

15. Estimated Assets D1 $0 - $50,000

Wi $50,001 - $100,000
C2 $100,001 - $500,c00
C1 $500,001 - $4 million

D1 $1,000,001 - $10 million

1 $70,000,001 - $50 million
CF $50,000,001 - $100 million
01 $100,000,001 - $500 million

DO $500,000,001 - $1 billion

C1 $1,080,000,001 - $10 billion
C1 $10,000,000,001 - $56 billion
2 More than $59 billion

 

16. Estimated liabilities CO $0 - $50,000
C1 $50,001 - $100,000
C1 $100,001 - $500,000

D1 $500,001 - $4 million

Mi $1,000,004 - $10 million

C1 $10,000,001 - $50 million
OF $50,000,004 - $100 million
1 $100,000,001 - $500 million

O $500,000,001 - $1 billion

0 $1,000,000,001 - $10 billion
oO $40,000,000,001 - $50 billion
0 More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3

 
Case 20-12890-mkn Doc 32 Entered 06/25/20 13:08:33 Page 5 of 6

Debtor PLAYERS NETWORK Case number (known) 20-12890-IMKN

 

Name

 

na Request for Relief, Declaration, and Signatures

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571,

17. Declaration and signature

of authorized
representative of debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.

i have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and correct.
| declare under penalty of perjury that the foregoing is true and correct.

Executedon June 25, 2020

 

 

MM / DD /YYYY :
X 'si MARK BRADLEY MARK BRADLEY
Signature of authorized representative of debtor Printed name

Tite GHIEF EXECUTIVE OFFICER

 

 

18. Signature of attorney

Official Form 201

X tsi Thomas E. Crowe Date June 25, 2020

 

 

Signature of attorney for debtor MM / DDI YYYY

Thomas E. Crowe
Printed name

THOMAS E. CROWE PROFESSIONAL LAW CORPORATION

Firm name
2830 S. JONES BLVD, SUITE 3

Las Vegas, NV 89146
Number, Street, City, State & ZIP Code

Contact phone (702) 794-0373 Emailaddress tcrowe@thomascrowelaw.com

 

3048 NV

 

Bar number and State

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4

 
Case 20-12890-mkn Doc 32 Entered 06/25/20 13:08:33 Page 6 of 6

Official Form 201A (12/15)

[if debtor is required to file periodic reports (e.g. forms 10K and 100) with the Securities and Exchange Commission pursuant to
Section 13 or 13(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the Bankruptcy Code, this
Exhibit "A" shall be completed and attached to the petition. ]

United States Bankruptcy Court
District of Nevada

Inre PLAYERS NETWORK Case No. _20-12890-MKN
Debtor(s) Chapter 11

 

Attachment to Voluntary Petition for Non-Individuals Filing for
Bankruptcy under Chapter 11

1, Ifany of the debtor's securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file number
is__72811P102_.

2. The following financial data is the latest available information and refers to the debtor's condition on 6/25/2020.

 

 

 

 

 

 

a. Total assets $ 58,000.00
b. Total debts (including debts listed in 2.c., below) $ 5,252,096.86
c. Debt securities held by more than 500 holders: Approximate

number of

holders:

secured unsecured O subordinated Oo $ 3,800,000.00 8,600
secured Ol sunsecured Os subordinated O § 0.00 0
secured O unsecured O subordinated oO § 0.00 0
secured Ounsecured Os subordinated oO $ 0.00 0
secured C1 unsecured Of subordinated $ 0.00 0
d. Number of shares of preferred stock 5,000,000 1
e. Number of shares common stock 0 8,603 |

 

Comments, if any:
The approximate number of shares of common stock Is 5,000,000,000.

3. Brief description of Debtor's business:
Players Network's primary business is focused on television, video and new media production, delivery platforms and
content.

4, List the name of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the voting
securities of debtor:
MARK BRADLEY

Official Form 201A Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11

Software Copyright (c} 1996-2020 Best Case, LLC - www, bestcase.com Best Case Bankruptcy

 
